       Case 3:20-cv-00917-HZ        Document 145   Filed 08/12/20   Page 1 of 19




Jesse Merrithew, OSB No. 074564
Email: jesse@lmhlegal.com
Viktoria Safarian, OSB No. 175487
Email: viktoria@lmhlegal.com
Levi Merrithew Horst PC
610 SW Alder Street, Suite 415
Portland, Oregon 97205
Telephone: (971) 229-1241

Juan C. Chavez, OSB No. 136428
Email: jchavez@ojrc.info
Brittney Plesser, OSB No. 154030
Email: bplesser@ojrc.info
Alex Meggitt, OSB No. 174131
Email: ameggitt@ojrc.info
Franz H. Bruggemeier, OSB No. 163533
Email: fbruggemeier@ojrc.info
Oregon Justice Resource Center
PO Box 5248
Portland, OR 97208
Telephone: 503 944-2270

J. Ashlee Albies, OSB No. 051846
Email: ashlee@albiesstark.com
Whitney B. Stark, OSB No. 090350
Email: whitney@albiesstark.com
Maya Rinta, OSB No. 195058
Email: maya@albiesstark.com
Albies & Stark LLC
1 SW Columbia St. Suite 1850
Portland, Oregon 97204
Telephone: (503) 308-4770

Attorneys for Plaintiffs
         Case 3:20-cv-00917-HZ         Document 145       Filed 08/12/20     Page 2 of 19




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION
DON’T SHOOT PORTLAND, et al.,         )
                                      )              Case No. 3:20-cv-00917-HZ
        Plaintiffs                    )
                                      )              PLAINTIFFS’ AMENDED MOTION FOR
        v.                            )              FINDING OF CONTEMPT AND FOR
                                      )              SANCTIONS AGAINST DEFENDANT
CITY OF PORTLAND, a municipal         )              CITY OF PORTLAND
corporation, and MULTNOMAH COUNTY, )
a political subdivision of the State, )
                                      )              Oral Argument Requested
        Defendants.                   )
                                      )
                                      )

                                    LR 7-1 CERTIFICATION

         Counsel for plaintiffs hereby certify that they contacted counsel for Defendant City of

Portland and attempted to resolve this dispute but were unable to do so.

                                      AMENDED MOTION

         Plaintiffs amend their prior Motion for Contempt and for Sanctions Against Defendant

City (“Plaintiffs’ Motion for Contempt”), Dkt. No. 55, and Supplemental Memo In Support,

Dkt. 122, and move this Court for an order finding the Defendant City of Portland (“City”) in

contempt and imposing remedial sanctions. In particular, Plaintiffs focus this Amended motion

on violations occurring on June 30, 2020 and into the morning hours of July 1, 2020, during

which Portland Police Bureau members used “less lethal weapons” in violation of this Court’s

order entered on June 26, 2020. The prior motion and supplemental memo which address other

dates are hereby withdrawn. Plaintiffs ask this Court to impose sanctions that are reasonably

calculated to prevent future contemptuous conduct by the City. This Court has wide discretion in

Page 2          PLAINTIFFS’ AMENDED MOTION FOR FINDING OF CONTEMPT AND
                FOR SANCTIONS AGAINST DEFENDANT CITY OF PORTLAND
        Case 3:20-cv-00917-HZ         Document 145       Filed 08/12/20     Page 3 of 19




determining the appropriate sanction. Plaintiffs suggest that the following options should be

considered by the Court:

           1. A complete ban on the use of certain “less lethal weapons” in any crowd control

               situation.

           2. A requirement that any use of “less lethal weapons” must be specifically

               authorized by a politically accountable leader, such as Mayor Ted Wheeler, the

               commissioner of the Portland Police Bureau.

           3. Prohibiting the individual members who violated this Court’s order from

               participating in any future crowd control operations.

           4. Compensatory fines of sufficient size to compensate the individual class

               members for their injuries and deter future violations.

                                             FACTS

       The protests sparked by the May 25, 2020, police killing of George Floyd have

continued across the globe and in Portland. For over two months, people have attended

demonstrations in Portland to express concerns about ongoing racial inequality; to protest police

brutality; to support the message of defunding the police; to express disapproval of systemic

racism and state brutality inflicted on Black people, Indigenous people, and other people of

color (“BIPOC”); to stop the continued police killings of Black people; to protest the Portland

Police; to stand up for our rights; and because Black Lives Matter. See Plaintiffs’ Motion For

Contempt, at p. 3. Dkt. No. 55. This Court has entered two restraining orders governing the

City’s use of force at these protests. See Dkt. No. 29, 43. Plaintiffs now seek enforcement of the

second order pertaining to the use of “less lethal” weapons, which restricts the City’s use of

impact munitions, Rubber Ball Distraction Devices (“flash bangs”), pepper spray, and LRAD in

crowd control situations. Dkt. No. 43.
Page 3        PLAINTIFFS’ AMENDED MOTION FOR FINDING OF CONTEMPT AND
              FOR SANCTIONS AGAINST DEFENDANT CITY OF PORTLAND
         Case 3:20-cv-00917-HZ             Document 145           Filed 08/12/20        Page 4 of 19




         On June 30, 2020, people gathered in Peninsula Park in Northeast Portland to

demonstrate against police violence against Black people in our community. From there, they

marched to the site of the Portland Police Association (“PPA”) on North Lombard St.

Declaration of Matthew Cleinman (“Cleinman Decl.”) at ¶ 2 (Dkt. No. 120). The PPA is the

public service union for rank and file officers, and has been successful at shielding officers

involved in deadly force incidents from accountability. The PPA has also defended police

officers who engage in overtly racist behavior.1 The PPA is the body that negotiates the

collective bargaining agreement for PPB members with the City. The CBA has been repeatedly

identified by experts as the chief obstacle to police accountability in this city.2 Their president,

Daryl Turner, has in the past opposed police reforms,3 and has referred to the City of Portland as

a “cesspool.”4 As such, protesting outside the PPA hall fit squarely within the goals and aims of

people protesting police brutality.

         When the protesters arrived at the PPA building, at approximately 9:00 PM, they

encountered a skirmish line of about 20 Oregon State Police troopers. Cleinman Decl. at ¶ 2;

Declaration of Katarina Haas (“Haas Decl.”) at ¶ 6, Dkt. No. 127. The troopers stood in a line

outside the building, clad in body army and holding batons. Declaration of Michael Dicks

(“Dicks Decl.”) at ¶ 5, Ex 1 (Dkt. No. 119).

         The persons assembled chanted and sang songs. Cleinman Decl. at ¶ 3. Declarant

Cleinman heard some announcement from the police officers assembled but could not discern

what was said. Id. Declarant Dicks heard commotion outside his apartment and looked out his


1
  See, generally, Serbula, L. & Gibson, K., Black and Blue: Police-Community Relations in Portland’s Albina
District, 1964-1985, 1 Oregon Historical Quarterly 114 (2013), available at: http://archives.pdx.edu/ds/psu/9324
2
  See https://www.joincampaignzero.org/contracts (collecting policy papers examining the issue); N. Scheiber, F.
Stockman, J.D. Goodman, How Police Unions Became Such Powerful Opponents to Reform Efforts, N.Y. Times,
Jun. 6, 2020, available at: https://www.nytimes.com/2020/06/06/us/police-unions-minneapolis-kroll.html
3
  https://www.kgw.com/article/news/local/protests/portland-protests-police-union-president-responds-reform/
4
  https://www.oregonlive.com/portland/2018/07/portland_police_union_leader_s.html
Page 4           PLAINTIFFS’ AMENDED MOTION FOR FINDING OF CONTEMPT AND
                 FOR SANCTIONS AGAINST DEFENDANT CITY OF PORTLAND
         Case 3:20-cv-00917-HZ        Document 145        Filed 08/12/20     Page 5 of 19




balcony overlooking North Lombard. Dicks Decl. at ¶ 3. From there, he saw the crowd stopping

its march and assembling outside the PPA building in front of and away from the OSP skirmish

line. Id. at ¶¶ 4, 6; Dicks Ex 1. He observed a couple of plastic bottles being thrown toward the

police, but otherwise noticed nothing shocking or riotous; he saw people standing in the street

chanting or listening to a speaker. Id.; Dicks Ex 1. Despite the lack of any widespread criminal

conduct, the police announced an unlawful assembly and threatened to use crowd control

munitions and arrest people if they did not disperse to the east. Id. at ¶ 6; Cleinman Decl. ¶ 3;

Dallas Decl. ¶ 2; Passmore Decl. ¶ 5; Herrera Decl. ¶ 2. The protest had been in front of the

building for maybe five or 10 minutes at the most; Dicks was confused about why the police

declared it an unlawful assembly and threatened to use weapons and arrest the peaceful

protesters. Dicks Decl. ¶ 6. He saw no one attacking the police or the building. Id. Likewise,

Declarant Gillian Herrera was standing in front of the PPA for about five minutes before the

police declared an unlawful assembly, and she did not see anyone throwing things at officers,

setting fires, or any criminal activity from the crowd. Herrera Second Decl. ¶ 2. Moreover,

almost all of the protesters were standing away from the police and the building. Id; see also

Corrected Declaration of Passadore, ¶ 60, Ex 15-X, at 00:00 - 07:20 (Dkt. No. 111); Dicks Ex 1;

Declaration of James Comstock, Ex. 2, at 00:00 to 12:00.

         A.     First Push With “Less Lethal” Weapons

         Ten to 15 minutes after the march arrived, at around 9:15 PM, Portland Police emerged

from behind the building, in full riot gear. Cleinman Decl. ¶ 4; Dallas Decl. ¶ 8; Haas Decl. ¶7;

Dicks Ex 3. Cleinman noticed that the officers were not wearing names on their badges, only




Page 5          PLAINTIFFS’ AMENDED MOTION FOR FINDING OF CONTEMPT AND
                FOR SANCTIONS AGAINST DEFENDANT CITY OF PORTLAND
         Case 3:20-cv-00917-HZ              Document 145           Filed 08/12/20        Page 6 of 19




numbers.5 Cleinman Decl. ¶ 4. PPB again declared an unlawful assembly from their LRAD

truck, and PPB officers formed a skirmish line at the end of the block across N. Lombard St. and

began to push the protesters backwards and to the east. Id. at ¶ 6; Haas Decl. ¶7; Dicks Ex 4;

Passadore Ex 15-X, at 07:00.

         Cleinman, moving backwards, got pushed back and then hit with a baton multiple times

by PPB officers, stunning him and knocking him back. Cleinman Decl. ¶ 6. Immediately after he

was hit with batons, and as Cleinman was continuing to back away from the officers in

compliance with their orders to move back, another PPB officer approached Cleinman and

pepper sprayed him in the face, from about 4-5 feet away, directly into Cleinman’s eyes. Id.;

Cleinman Ex 1, at 00:06-00:12; Dicks Decl ¶ 9; Dicks Ex 9, at 01:54. Dicks was alarmed by the

police pepper spraying protestors, as the crowd had been moving backward in compliance with

officers’ orders. Dicks Decl. ¶ 9. From his height and vantage point from his balcony, it was

clear to him that the police were attacking protesters in ways that felt completely wrong and

unnecessary. Id. at ¶ 10. In reaction to the police using pepper spray on the crowd, some

individuals in the crowd began to lob bottles toward the police’s skirmish line. Id.

         A few seconds later, an officer used an overhand strike with his baton to hit the arm of a

person who walking backwards carrying a large banner with a few other people. Cleinman Ex 1,

at 00:25; Dicks Decl ¶ 9, 10; Dicks Ex 4, last few seconds. Other officers begin destroying the

banner and ripping it out of the hands of the other people carrying it. Cleinman Ex 1, at 00:26;

Dicks Decl ¶ 9, 10; Dicks Ex 5. At the same time, yet another officer begins shooting the banner-

carriers with FN303s at close range. Cleinman Ex 1, at 00:27; Dicks Decl. ¶ 10. Several officers



5
 Subsequent news reports have revealed that the City of Portland will not respond to public records requests if only
provided a PPB officer’s badge number. https://www.oregonlive.com/portland/2020/07/for-portland-police-to-
provide-the-name-of-an-officer-at-protests-you-have-to-give-them-the-officers-names-first.html
Page 6           PLAINTIFFS’ AMENDED MOTION FOR FINDING OF CONTEMPT AND
                 FOR SANCTIONS AGAINST DEFENDANT CITY OF PORTLAND
         Case 3:20-cv-00917-HZ         Document 145        Filed 08/12/20     Page 7 of 19




continue to destroy and steal the banner from the protesters and an officer again shoots the

protesters who had been walking with the banner but who had fallen onto the ground. Dicks

Decl. ¶ 10; Dicks Ex 5, at 00:00; Cleinman Ex 1, at 00:35. Police do not appear to make any

arrests after they destroy the protesters’ banner while beating and shooting them. See Dicks Ex 5.

         At many other times throughout their initial and subsequent pushes push east, police

fired and threw explosive smoke grenades (flashbangs), and shot 40mm (rubber bullets) and

FN303 (pepper balls) impact munitions into the crowd of protestors when they were both near

and a few hundred feet from the officers, without any provocation, hitting people in the leg,

arms, stomach, and chest. VanWeelden Decl. ¶ 3 (Dkt. No. 128); Dicks Decl. Ex. 5; Herrera

Decl. ¶ 13, 14. Just seconds after police destroyed the large banner and used force on the

carriers, a protester threw what appears to be a plastic water bottle at the ground in front of the

police line; an officer then shot at the person with FN303s while the officers nearby continued to

stand calmy in the line. Dicks Ex 5, at 00:18-00:23. Less than 30 seconds later, police rolled an

explosive smoke grenade into the crowd of retreating protesters. Dicks Decl. ¶11; Dicks Ex 5, at

00:50. Declarant Pedro Anglada Cordero kicked the smoking canister back towards the police

line, and an officer on the line shot a 40mm green marker round at him, when he was only 10-15

feet from the officer. Declaration of Pedro Anglada Cordero ¶¶ 12-14, 17-19; Dicks Ex 5, at

00:55-00:58. One of the rounds caused a large bruise on the inside of Mr. Anglada’s thigh.




Page 7          PLAINTIFFS’ AMENDED MOTION FOR FINDING OF CONTEMPT AND
                FOR SANCTIONS AGAINST DEFENDANT CITY OF PORTLAND
         Case 3:20-cv-00917-HZ         Document 145       Filed 08/12/20     Page 8 of 19




         Police then rolled another explosive with smoke into the crowd. Dicks Decl. ¶11; Dicks

Ex 5, at 01:02; Passadore Ex 15-X, at 10:22; Comstock Ex 2, at 15:12. When Declarant Haas

went to kick one of them away, the police shot her in the thigh and shin with rubber bullets,

leaving a huge bruise the size of a baseball. Haas Decl. ¶ 13.




A person picked up the smoking canister and threw it over the police line, and an officer

immediately flies towards the person with his baton in both hands and slams the person to the

ground. Dicks Ex 5, at 01:12.

         At one point, a protester walked a few feet toward a police line that was 20-30 feet away,

and the officers started firing impact munitionsinto the crowd; Declarant Dallas was closest to

the police line, and though she did not get hit, she was closest to the officers and saw them

shooting into the crowd behind her. Dallas Decl. ¶ 10.




Page 8          PLAINTIFFS’ AMENDED MOTION FOR FINDING OF CONTEMPT AND
                FOR SANCTIONS AGAINST DEFENDANT CITY OF PORTLAND
         Case 3:20-cv-00917-HZ         Document 145       Filed 08/12/20     Page 9 of 19




         Throughout the time that the police line moved the crowd east during their initial push,

officers hit persons in the crowd who were moving as fast as the crowd in front of them would

allow, including a legal observer who was clearly marked as such. See, e.g., Comstock Ex 2, at

13:15-13:40, 14:24, 16:20. At one point, while shoving and hitting people with their batons, the

officers also yelled at them to move faster, to “get moving” because they had “been told to

disperse,” and that the protesters “could move” and they should not “make excuses for

yourselves,” and, almost immediately after, the police line stopped. Comstock Ex 1. One officer

shoved someone in the face. Comstock Ex 2, at 14:02-14:08. The same officer then used his

baton to shove a person with a bike multiple times and then took the bike from the person and

would not let the person retrieve it from behind the police line; the person with the bike was

retreating on the sidewalk when the officer attacked them. Id., at 14:30-14:43.

         Dicks continued to watch the police push the protesters back to the east of his apartment

before they stopped and returned to the PPA building. Dicks Decl. at ¶ 11. As officers retreated,

they threw explosive smoke grenades indiscriminately into the crowd that was just standing

there as the police retreated on the riot trucks. Dicks Decl. ¶ 11, 12; Dicks Ex 6, at 05:15;

Passadore Ex 15-X, at 15:58.

         B.     Second Push With “Less Lethal” Weapons

         At about 9:30 PM, the crowd moved back towards the PPA building. Cleinman Decl. ¶ 9;

Dicks Decl. ¶13. The protesters stopped well away, at least 100 feet, from the building and the

police who were in front of it. Dicks Decl. ¶13; Dicks Ex 7. The protesters were just standing in

the street, chanting, and had stayed away from the building. Id., at ¶ 13, 14; Ex 7. A few people

threw water bottles towards the police and someone started a fire in one of the garbage cans in

the middle of the street; Dicks thought it “just seemed kind of dumb.” Id., at ¶ 13, 14. By Dicks’


Page 9          PLAINTIFFS’ AMENDED MOTION FOR FINDING OF CONTEMPT AND
                FOR SANCTIONS AGAINST DEFENDANT CITY OF PORTLAND
       Case 3:20-cv-00917-HZ          Document 145       Filed 08/12/20      Page 10 of 19




estimation, from his vantage point above and near to the fire, it did not create any risk to any

person or property because it was a small fire in a garbage can in the middle of the road. Id.

       When declarant VanWeelden arrived at N. Lombard St., he saw a group of protesters in

the street who seemed completely peaceful. VanWeelden Decl. ¶3. Despite that, the police were

shooting what he thought were rubber bullets at the protesters who were a few hundred feet away

from the officers. Id.; see also Dicks Ex 8, at 3:05; Comstock Ex 2, at 24:12, 32:46; Passadore

Ex 15-X, at 27:56. He saw nothing happening that was any threat to the officers and there was a

lot of space between the protesters and the police. VanWeelden Decl. ¶3.




       Despite being far away from the PPA building and the police skirmish line, the police

nevertheless ordered the crowd to move east. Id., at ¶16. The police advanced on the protesters.

Id., at ¶ 14, 16. PPB again announced that this was an unlawful assembly, which again confused


Page 10        PLAINTIFFS’ AMENDED MOTION FOR FINDING OF CONTEMPT AND
               FOR SANCTIONS AGAINST DEFENDANT CITY OF PORTLAND
       Case 3:20-cv-00917-HZ         Document 145        Filed 08/12/20     Page 11 of 19




Dicks, as nothing had changed from the moment before and the protest had appeared peaceful

since they arrived on Lombard. Id., at ¶16, 17. People were still just chanting and keeping far

away from the skirmish line. Id., at ¶17.

       Suddenly and shockingly, with no provocation, the police charged, sprinting and yelling

at the crowd, shoving and hitting people with their batons. Id., at ¶ 18; VanWeelden Decl. ¶ 4;

Dicks Ex 9, at 01:25; Passadore Ex 15-X, at 33:01; Greatwood Ex 1, at 14:00; Comstock Ex 2, at

37:45. Dicks could not believe what he saw because it “felt so terribly, overwhelmingly wrong.”

Dicks Decl. ¶ 18. He could not believe that he had watched the police repeatedly and viciously

attack the protest crowd that he believed was simply expressing their First Amendment rights. Id.

The police arrested a few in the bullrush, but the vast majority of the people who were beaten by

the police during their charge at the crowd were not arrested. Dallas Decl. ¶ 3.

       Witnesses saw police bull-rush protesters, run after people, and tackle and beat them. Id.,

at ¶ 11; Herring Decl. ¶ 4, 5. Declarant Dallas saw a woman, who, within seconds of being

dragged down on the ground by officers had 4-5 officers tackle her. Dallas Decl., at ¶ 12. The

officers did not give people with limited physical abilities time to get away, and officers were

targeting people who could not get away fast enough. Id., at ¶13. This targeting of individual

protesters who had fallen behind was particularly scary to see: officers pushed people onto the

ground, hit them with batons, and then they allowed people to get up only to push them to the

ground again. Dallas Decl. ¶ 13. The police conduct strongly suggests that they were punishing

people for being there with no intent to even arrest them. Id.

       After the police line stopped and the crowd retreated about 20 feet from the police

skirmish line, the protesters began chanting again. Id., at ¶ 19. PPB ordered the crowd to

disperse. Dicks Ex. 9. After the police bull-rushed protesters, they indiscriminately shot


Page 11        PLAINTIFFS’ AMENDED MOTION FOR FINDING OF CONTEMPT AND
               FOR SANCTIONS AGAINST DEFENDANT CITY OF PORTLAND
       Case 3:20-cv-00917-HZ          Document 145       Filed 08/12/20       Page 12 of 19




munitions into the crowd from a line of officers 20-30 feet away from the retreating crowd of

protesters. Dallas Decl. ¶ 4, 9, 10; Herring Decl. ¶ 8; Haas Decl. ¶ 7, 13.

       The police line then charged at the crowd a second time, hitting and shoving people and

pushing the crowd further east. Passadore Ex 15-X, at 41:48; Greatwood Ex 1, at 22:53. A few

minutes later, when the crowd was away from the police line, police lauched three munitions into

the back of the crowd. Greatwood Ex 1, at 31:30-31:47; Passadore Ex 15-X, at 50:26.

       The police then used grenades, smoke, and impact munitions near the front of the crowd

at the corner of N. Lombard and N. Concord. Greatwood Decl. ¶ 8, 9; Ex 1, at 31:52; Passadore

Ex 15-X, at 50:50. A flashbang and smoke grenade was casually tossed by police into front of

crowd, followed by second. Greatwood Decl. ¶ 8, 9; Ex 1, at 31:52. It does not appear that

anyone who was targeted with the flashbangs was near the police line or doing anything to

endanger the officers; the person closest to the line appears to have had both hands on his head

and the second exploded under a person with their hands up. Greatwood Ex 1, at 31:52. As

Declarant Greatwood bent down to examine an object that came toward him but had not

exploded nor had any smoke coming from it, police fired impact munitions at Greatwood’s

groin, hitting him and injuring him, possibly permanently. Greatwood Decl. ¶ 9-11, Ex 1, at

approximately 32:00.

       About 10 minutes later, the crowd was still away from the police line when police shot

multiple times at a person who was slowly walking just in front of the crowd and who may have

been bending down to pick something up from the ground. Passadore Ex 15-X, at 58:54. A few

minutes later, police shot more smoke canisters into the crowd dozens of feet away from the

police line, and followed with flashbangs, and impact weapons. Greatwood Ex 1, at 42:00-43:00;

Passadore Ex 15-X, at 59:24, 1:00:50.
Page 12      PLAINTIFFS’ AMENDED MOTION FOR FINDING OF CONTEMPT AND
             FOR SANCTIONS AGAINST DEFENDANT CITY OF PORTLAND
       Case 3:20-cv-00917-HZ         Document 145        Filed 08/12/20     Page 13 of 19




        C.      Tear Gas Deployed and Another Violent Push

        At around 10:15 pm, PPB declared a riot and fired dozens of tear gas into and over the

crowd. Haas Decl. ¶ 14-5; Herrera Decl. ¶ 20; Greatwood Decl. Ex 1 at 43:20. The police used

launchers to shoot the gas east over the crowd to land behind them, then ordered the crowd east

and charged at the crowd, forcing them eastward into the gas. Haas Decl. at ¶ 15; Herrera Decl.

¶ 20. The PPB’s use of tear gas impacted nonviolent protestors not engaged in any unlawful

activity and who had no route for escape, people unaffiliated with the protest who happened to

be driving by or waiting for a bus, and nearby residences. VanWeelden Decl. ¶ 7, 10; Dicks

Decl. ¶ 20, Ex. 13 at :12, 1:53; Haas Decl. ¶15-17; Herrera Decl. ¶ 20. From Dicks’ vantage

point, again, protestors had still been nonviolent; nothing had changed to provoke the

declaration of a riot or the use of tear gas. Id. Peoples’ eyes and lungs were burning, and they

could not breathe. VanWeelden ¶ 7; Haas Decl. ¶ 16. People were vomiting and doubled over in

pain, choking, coughing, and had to take off their COVID-19 protective masks. Herrera Decl. ¶

22.

        The air in the neighborhood around North Lombard was choked with tear gas, rising up

into the trees until it occluded Dicks’ view from his third story window. Dicks Decl. at ¶ 20.

        Declarant Sharma was present when PPB launched tear gas again into the peaceful

crowd. Declaration of Akash Sharma (“Sharma Decl.”). The crowd had been peaceful the

moments before police launched the teargas. Id. at ¶ 7, 8, 16. When PPB started shooting the

teargas, several people walked up with their hands up to show the officers that they were

peaceful. Id. at ¶ 17.

        After officers fired tear gas behind the crowd of protesters, they rushed at the crowd,

forcing the protesters to run through the gas. Declaration of Scarlet Passmore (“Passmore Decl.”)

at ¶ 11, 12. Declarant Passmore had, to that point, stayed away from the front of the protest,
Page 13        PLAINTIFFS’ AMENDED MOTION FOR FINDING OF CONTEMPT AND
               FOR SANCTIONS AGAINST DEFENDANT CITY OF PORTLAND
       Case 3:20-cv-00917-HZ          Document 145        Filed 08/12/20    Page 14 of 19




because she was afraid PPB’s chemical munitions would trigger her asthma. Id. at ¶ 8, 11. The

tear gas triggered an asthma attack in Declarant Passmore; she went temporarily blind and

collapsed at a nearby gas station as her throat began to close up. Id. at ¶ 14, 15. As she began to

convulse, she managed to communicate the location of her inhaler in her backpack to someone

who stopped to help her, and others treated her with water and wipes. Id. at ¶ 19, 20. Declarant

Passmore believes that if other protesters had not stopped to treat her and carried her away from

the tear gas, she would have died from its effects. Id. at ¶ 23.

       The tear gas wafted for several blocks. People on the side streets began treating protesters

hacking and gasping for air on their lawn. Sharma Decl. at ¶12. They could smell the tear gas

and were immediately affected, despite being far away from the location of the protests. Id.

       In the school field east of De la Salle school, police shot a gas canister or other munition

into the grass, starting a fire. VanWeelden ¶ 9.




               After police had pushed protestors back to the intersection of N. Interstate and N.

Lombard, the police kept shooting or thowing smoke bombs into the crowd. VanWeeelden Decl.

¶ 5. Witnesses did not see protestors throw anything except water bottles; the police were not

under attack when officers were firing impact munitions at the crowd. VanWeelden Decl. ¶ 12.

At about 10:45 pm, police had pushed protestors east of I-5, and fired flash bangs and continued

to shoot rounds of impact munitions at the crowd of non violent demonstrators. VanWeelden
Page 14        PLAINTIFFS’ AMENDED MOTION FOR FINDING OF CONTEMPT AND
               FOR SANCTIONS AGAINST DEFENDANT CITY OF PORTLAND
       Case 3:20-cv-00917-HZ           Document 145        Filed 08/12/20      Page 15 of 19




Decl. ¶ 11.Police continued to push the crowd east. Decl. of Vince Epker (Epker Decl.) ¶ 5,7.

Police continued to use impact weapons even after pushing the crowd east of I-5. Police shot

Declarant Epker in the face, taking a chunk of flesh off of his cheek. Id., at ¶ 7. He was walking

backwards, heading east as he had been instructed by police, holding his hands in the air, when

police shot him. Id. He had not thrown anything at officers, had not destroyed any property, and

had done nothing to place officers’ safety, or the safety of anyone, at risk. Id., at ¶ 6.

        D.      Targeting of Observers and Journalists

        Officers seemed to target people documenting the demonstrations. This is evidence that

the police knew they were violating the law and did not want their conduct documented. For

example, officers recognized and identified Eric Greatwood, who has been livestreaming many

protests, by name, threatening to shove him if he did not get back. Greatwood Decl. ¶ 4, 7.

When Gratewood bent down to examine an object launched at the crowd by the police they fired

impact munitions at Greatwood’s groin. Greatwood Decl. ¶ 9-11. Greatwood believes police

intentionally targeted him. Id., at 18. Later that night police arrested Leslie McClain, a

journalist, who police seemed to target for the act of filming them, while she was crossing the

street at a crosswalk. Dallas Decl. ¶ 16. Officers took her press pass and cuffed her even though

she was coughing and vomiting, visibly hurt, and in extreme distress. Id., at ¶ 16. Likewise,

Police arrested two journalists and and stole a camera from another journalist without arresting

him, and shoved and hit National Lawyers Guild Legal Observers. VanWeelden Decl. ¶ 4;

Herrera Decl. ¶ 7.

        In addition, during the events of June 30, officers used the LRAD close to the protesters.

Herring Decl. ¶ 10. Herring states that the LRAD “hurt a lot” and “felt like an instant headache




Page 15         PLAINTIFFS’ AMENDED MOTION FOR FINDING OF CONTEMPT AND
                FOR SANCTIONS AGAINST DEFENDANT CITY OF PORTLAND
       Case 3:20-cv-00917-HZ          Document 145        Filed 08/12/20      Page 16 of 19




between my ears.” Id. The police use of the LRAD made VanWeelden feel like his eardrum that

had recently been surgically repaired was going to blow out again. VanWeelden Decl. ¶ 7.

        D.         Impact of PPB’s Violations

        While protesters and observers believe in the importance of protests, they fear being

injured again, and for their safety due to police violence. See, e.g., Dallas Decl. at ¶ 19;

Greatwood Decl. ¶19; Herring Decl. at ¶ 11.

                                           ARGUMENT

        This Court has broad inherent authority to enforce its orders. Spallone v. United States,

493 U.S. 265, 276 (1990). In addition, this Court has explicit statutory authority to enforce its

orders through contempt, including the imposition of fines and confinement. See 18 U.S.C. §

401(3). Neither willfulness nor intent is required, and good faith is not a defense to a civil

contempt finding. In re Dual-Deck Video Cassette Recorder Antitrust Litig., 10 F.3d 693, 695

(9th Cir. 1993).

        Procedurally, plaintiff bears the initial burden of showing by clear and convincing

evidence that defendant violated a specific and definite order of this Court. See Donovan v.

Mazzola, 716 F.2d 1226, 1240 (9th Cir. 1983). Once that burden is met, the burden shifts to

defendant to show that they have taken all reasonable steps to avoid violating that order. Id.

Only where a defendant has been in substantial compliance with a court order is the defense of

“all reasonable steps” even available. In re Dual-Deck, 10 F.3d at 695.

        As demonstrated by the above facts, the City has violated this Court’s order on June 30th

by using FN303 and 40MM less lethal launchers, flashbang grenades, smoke, batons, and aerosol




Page 16            PLAINTIFFS’ AMENDED MOTION FOR FINDING OF CONTEMPT AND
                   FOR SANCTIONS AGAINST DEFENDANT CITY OF PORTLAND
       Case 3:20-cv-00917-HZ         Document 145       Filed 08/12/20     Page 17 of 19




restraints (collectively “less lethal” weapons) against people who were both attempting to follow

orders or engaged in only passive resistance.6

       A.      “Less Lethal” Violations

       PPB fired pepper balls, impact muntions, and pepper spray into crowds, impacting people

who were not engaged in unlawful activity. For example, police shot Eric Greatwood in the groin

with rubber bullets, causing him to bleed and suffer substantially, with a possible permanent

permanently. Greatwood Decl. ¶ 9-14. Police pepper sprayed Declarant Cleinman and others in

the face, despite the fact that Cleinman was complying with their orders. Cleinman Decl. ¶ 6.

Police also destroyed a banner and shot the banner-carriers with FN303s at close range for no

discerable reason. Cleinman Ex 1, at 00:27, 00:35; Dicks Decl. ¶ 10; Dicks Ex 5, at 00:00. Police

fired smoke grenades, rubber bullets and pepper balls at a group of protestors who were a few

hundred feet from the officers, without any provocation, hitting people in the leg, arms, stomach,

and chest. VanWeelden Decl. ¶ 3 (Dkt. No. 128); Dicks Ex. 5; Herrera Decl. ¶ 13, 14 ; Dallas

Decl. ¶ 9. Likewise, police threw or rolled several smoke grenades at the crowd moving

backwards, and shot Declarants Haas and Anglada in their legs when they were at most passively

resisting. Dicks Ex. 5; Haas Decl. ¶13; Anglada Decl.. Police shot Declarant Epker in the face

when he had his hands raised and was retreating. Epker Decl. ¶¶ 5, 7.

       Police also used LRAD very close to protestors in a manner that caused injury to those

present. Herring Decl. ¶ 10; VanWeedlen Decl. ¶ 7.




6
 The stipulated order from June 26 incorporates PPB Use of Force Directive 1010. That
directive is included in full in the appendix to this motion.
Page 17         PLAINTIFFS’ AMENDED MOTION FOR FINDING OF CONTEMPT AND
                FOR SANCTIONS AGAINST DEFENDANT CITY OF PORTLAND
       Case 3:20-cv-00917-HZ          Document 145        Filed 08/12/20     Page 18 of 19




       The evidence from June 30 show repeated, systemic violations of the order. Rubber

bullets and other impact munitions have been used, more often than not, against people who are

engaged only in passive resistance, if any resistance at all.

       However, the invidual violations pale in comparison to the overall theme: the City is

using force as a means of dispersing protests, in clear violation of the United States Constitution

and this Court’s orders. Individual law breakers in the crowd of protesters are merely the excuse

used for imposing group punishment. There is little or no effort to arrest people, but there is

clear intent to target legal observers, journalists, and people documenting the demonstrations.

See Greatwood Decl. ¶ 4, 7; Dallas Decl. ¶ 16; VanWeelden Decl. ¶ 4; Herrera Decl. ¶7.

       The intent of the officers is clear from the overall practice, as well as the words of the

officers themselves in video recordings from the ground. The officers repeatedly tell people that

if they do not leave an area, the officers will use force against them to make them leave an area.

The officers have no intention of arresting anyone and allowing a court of law to figure out

whether the person broke the law. People who do not leave when told to do so are simply beaten

until they leave. People who are prevented from moving any faster by the crowd behind them

are beaten, people who cannot move quickly enough away from the police line are beaten, and

people who stumble because of a police shove or tripping over another person are beaten as they

fall to the ground. This theme is directly in opposition to the overall purpose of both of this

Court’s orders: that people engaged in passive resistance should not be subjected to these high

levels of force. This Court must act to remedy the contempt.

       B.      No Defense to Contempt

       Regardless of what steps the City took to comply with the Court’s order, this Court

should find that the defense of “all reasonable steps” is unavailable to them because they have

never been in substantial compliance with the order. The ink was barely dry on the order before
Page 18       PLAINTIFFS’ AMENDED MOTION FOR FINDING OF CONTEMPT AND
              FOR SANCTIONS AGAINST DEFENDANT CITY OF PORTLAND
       Case 3:20-cv-00917-HZ          Document 145       Filed 08/12/20      Page 19 of 19




the City violated it. In such a situation, there can be no claim of substantial compliance. In Re

Dual-Deck, 10 F.3d at 695.

       C.      Remedy and Sanction

       Federal courts have broad remedial powers to address noncompliance. Stone v. City and

County of San Francisco, 968 F.2d 850, 861-62 (9th Cir. 1992) (affirming court’s power to

authorize sheriff to override state law); See also, e.g., Brown v. Plata, 563 U.S. 493 (2011)

(imposing prison population limit); Nat’l Org. for the Reform of Marijuana Laws v. Mullen, 828

F.2d 536 (9th Cir. 1987) (affirming appointment of a Special Master). When the least intrusive

measures fail to rectify the problems, more intrusive measures are justifiable. Stone, 968 F.2d at

861 (citing Hutto v. Finney, 437 U.S. 678, 687 n.9 (1978)). Here, the Court has a valid basis to

use its broad powers to compel Defendant to comply with the Court’s orders.



DATED this 12th day of August 2020,

                                              s/Jesse Merrithew

                                              Jesse Merrithew, OSB No. 074564
                                              Viktoria Safarian, OSB No. 175487
                                              Levi Merrithew Horst PC

                                              J. Ashlee Albies, OSB No. 051846
                                              Whitney B. Stark, OSB No. 090350
                                              Maya Rinta, OSB No. 195058
                                              Albies & Stark LLC

                                              Juan C. Chavez, OSB No. 36428
                                              Brittney Plesser, OSB No. 154030
                                              Alex Meggitt, OSB No. 174131
                                              Franz H. Bruggemeier, OSB No. 163533
                                              Oregon Justice Resource Center

                                              Attorneys for Plaintiffs




Page 19        PLAINTIFFS’ AMENDED MOTION FOR FINDING OF CONTEMPT AND
               FOR SANCTIONS AGAINST DEFENDANT CITY OF PORTLAND
